Citation Nr: 0509715	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola, Counsel



INTRODUCTION

The veteran had active service from September 1941 to 
September 1942 and from August 1945 to March 1946.  He was a 
prisoner of war (POW) for a period from April to September 
1942 and in a no casualty status from September 1942 to 
August 1945.  The veteran died in August 1992.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death.  

The written report of an informal hearing conference with a 
Decision Review Officer (DRO) in July 2003 is included in the 
claims file.

In October 2004 the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On several occasions the appellant has requested assistance 
in obtaining private medical treatment records in connection 
with her claim for service connection for the cause of the 
veteran's death.  This includes treatment in September 1977 
and April 1978 by Dr. Camero, Office of the Municipal Health 
Clerk, Bukig, Aparri, Cagayan; and, in January 1960 by Dr. 
Castillo, Aparri, Cagayan.  Appellant has submitted written 
releases for these records but a request has not been made 
and the evidence does not show these records are unavailable.  

The evidence of record shows the veteran had received private 
medical treatment from several physicians for pertinent 
disabilities.  These records were not requested prior to his 
death.  This includes medical treatment from May 1957 to May 
1975 by Dr. Peneyra, Northern Cagayan Hospital, Aparri; and, 
in June 1986 by Dr. Ganal, 175 North Jackson Avenue, San 
Jose, California, 95116.  The evidence does not show these 
records are unavailable.  

The VA's duty to assist includes obtaining relevant medical 
records and a medical examination and/or opinion where the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action. VA will 
notify the veteran when further action is required on his 
part.

1.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
the veteran's treatment that has not been 
obtained.  On several occasions the 
appellant has requested assistance in 
obtaining private medical treatment 
records in connection with her claim for 
service connection for the cause of the 
veteran's death.  This includes treatment 
in September 1977 and April 1978 by Dr. 
Camero, Office of the Municipal Health 
Clerk, Bukig, Aparri, Cagayan; and, in 
January 1960 by Dr. Castillo, Aparri, 
Cagayan.  The evidence of record shows 
the veteran had received private medical 
treatment from several physicians for 
pertinent disabilities.  These records 
were not requested prior to his death.  
This includes medical treatment from May 
1957 to May 1975 by Dr. Peneyra, Northern 
Cagayan Hospital, Aparri; and, in June 
1986 by Dr. Ganal, 175 North Jackson 
Avenue, San Jose, California, 95116.  
Appellant should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, appellant should be notified of 
the efforts in requesting these records.

2.  The AMC should conduct any other 
necessary development in addition to the 
above and readjudicate the issue of 
service connection for the cause of the 
veteran's death.  If the requested 
benefit is not granted, the AMC should 
issue a supplemental statement of the 
case.  It must contain notice of all 
applicable criteria not provided in the 
statement of the case and prior 
supplemental statements of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


